DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed 06/09/2021 have been received and entered into the case record.
Claims 8 and 15-20 are amended.
Claims 1-20 are pending and examined on the merits

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US Patent No. 10,836,997; Foreign Priority document filed on 03/09/2015) in view of Windner et al (2015. Development 142: 1159-1168; Published online March 10, 2015) and Chan et al. (2013. Cell Stem Cell 12: 587–601)
Regarding claims 1, 3, 4, 7-9 and 15, Ko et al. describes a method wherein a cassette can be introduced into an ES cell in order to induce expression of a transcription factor which can be Tbx6 via culturing with doxycycline and/or not induce and not express (i.e. suppress) in the absence of doxycycline (Abstract; Col. 2, lines 44-48; Col 11, line 55; Col 12, lines 1-14; Fig. 1). 

Windner et al. teaches that Tbx6 directly regulates mesp-b and ripply1 expression in the paraxial mesoderm during somite function during their analysis of the Tbx6-Mesp-b-Ripply network in zebrafish in order to reveal the network’s role in skeletal myogenesis and fast muscle fibers (Abstract, page 1160, Fig 6). Furthermore, Windner et al. teaches that studies have shown that in cell cultures, transient expression of Mesp1 promotes the differentiation of cardiac progenitors, whereas continuous expression inhibits it. This is a mechanism similar to that of their study wherein Tbx6 must be removed in order to stop the continuous expression of Mesp genes and allow for maturation (p. 1161). By removing the expression of Tbx6, Mesp is not over or continuously expressed and therefore, the cells can maturate via dermomyotome development (p. 1161).
Chan et al. teaches that mesp1 patterns mesoderm into cardiac, hematopoietic, or skeletal myogenic progenitors and aimed to study cells with different windows of time expressing Mesp1 (Abstract). The study found that Mesp1 expression per se does not inhibit hematopoiesis in vivo, as previously suggested. Chan et al. further discloses that direct regulation of cardiac transcription factors is a promising strategy for generating cardiomyocytes (p. 587).
It would have been obvious to one of ordinary skill in the art to modify the method of inducing and suppressing expression of transcription factors such as Tbx6 in order to determine cell differentiation as taught by Ko et al. with the teachings directed to the suppression of Tbx6 for cellular maturation as taught by Windner et al. in order to suppress Mesp1 from producing other cell types as taught by Chan et al. with a reasonable expectation of success. One would be motivated to suppress the expression of Tbx6 by culturing it in the absence of doxycycline after expressing Tbx6 as continuous expression inhibits the mechanism to differentiate cardiac progenitors via a continuous expression of Mesp (Winder et al., p. 1116) and additionally Mesp has been known to induce other cell types such as skeletal myocytes from 
Regarding claims 6, 11, and 12, Ko teaches that the pluripotent cells of the invention are ES cells which can be induced by a method known per say to introduce the transcription factor (i.e. TBx6) via inserting an expression cassette which is then induced by culturing in the presence of doxycycline (i.e. external stimulation) and therefore also suppressed by the absence of doxycycline as known in the art (Col 12, lines 1-14, Fig. 1).
Regarding claims 17-19, Ko et al. teaches that the external Ko teaches that the external stimulus which induces the expression of the transcription factor is doxycycline (Col. 2, lines 44-48).
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.

Claims 1, 2, 5, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (supra) in view of Windner et al (supra) and Chan et al. (supra) as applied to claims 1-4, 6-12, 14-15, and 17-19 above, and in further view of van den Ameele et al. (2012. EMBO reports 13(4): 355-362; IDS Reference A13 filed on 09/12/2018)
	Regarding claims 5, 13, 16, and 20, Ko, Windner et al., and Chan et al. provide teachings for a method of expressing and suppressing a transcription factor in a ES cell wherein the transcription factor can be Tbx6 in order to produce the target cardiomyocyte cells via first expression and then suppression of Tbx6 in order to influence the signal pathway for Mesp, as discussed above in the 103 rejection of claims 1-4, 6-12, 14-15, and 17-19.  These references do not teach that the culturing of said cells in the presence and absence of doxycycline is in a serum free media. 
	Van den Ameele et al. teaches Endomesodermin (EOMES) which induces mesp1 expression and cardiac differentiation from embryonic stem cells (Abstract). This reference teaches that in their experiments where the presence of serum inhibited the promoting effect of Eomes on cardiomyocyte differentiation in a dose-dependent manner (p. 356). Van den Ameele et al. showed that in their DDM 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of expressing and suppressing Tbx6 in pluripotent stem cells as taught by the combined references of Ko, Windner et al. and Chan et al. by culturing said stem cells in a serum free media as taught by van den Ameele et al. with a reasonable expectation of success. One would be motivated to culture stem cells being expressed and suppressed for the purpose of producing cardiomyocytes because media supplemented with serum has been shown to decrease the production of cardiomyocytes (Van den Ameele et al.; p.356).
	Therefore the invention at the time of the effective filing date would have been obvious to one of ordinary skill in the art. 

Response to Arguments
Applicant’s arguments filed on 06/09/2021 with respect to 112 and 102 rejection have been fully considered and are persuasive. Thus the rejections have been withdrawn. 
Applicant's arguments filed on 06/09/2021 have been fully considered but they are not persuasive in regards to the 103 rejection.
Applicant argues that Ko does not explain the method step of expressing Tbx6 for the purpose of producing cardiac progenitor cells. The heart section of Col. 42 does not include Tbx6. Therefore one would be lead away from utilizing it for cardiac progenitor cells. 
Examiner disagrees. As the method of reprogramming cells is disclosed, the application of Tbx6 would still result in the production of cardiac progenitors even if that was not the intended purpose initially. The same method steps would result in the same results. 
Applicant argues additionally that Winder is referred to allegedly disclosing Tbx6 gene regulating Mesp-b transient expression of Mesp1 promotes the differentiation of cardiac progenitor cells. Winder 
While Winder et al. teaches mesp-b and mesp1 and Chan teaches mesp1, Chan and Winder both discuss a redundancy between the two and that the two are homologs even if not identical. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632